United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF JUSTICE, RAY BROOK
FEDERAL CORRECTIONAL INSTITUTION,
Ray Brook, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0434
Issued: March 12, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 19, 2016 appellant filed a timely appeal from an October 31, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained greater than 13 percent binaural (both ears)
hearing loss, for which he previously received schedule awards.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted2 that on or before December 1, 2008 appellant, then a 44-year-old
correctional officer, sustained binaural sensorineural hearing loss caused by hazardous noise
exposure in the performance of duty.3 He documented exposure to weapons fire and explosives
as a firearms instructor, and participation in special response and disturbance control teams.
Appellant participated in an employing establishment hearing conservation program.4 He
remained exposed to these sources of hazardous noise through January 28, 2010.
A December 12, 2001 audiogram performed for Dr. John W. Decker, an attending Boardcertified otolaryngologist, demonstrated decibel losses at the frequency levels of 500, 1,000,
2,000, and 3,000 hertz (Hz) in the right ear of 20, 20, 20, and 15 respectively. Testing at the
same frequency levels for the left ear revealed decibel losses of 45, 45, 45, and 45 respectively.
Dr. Decker provided September 24 and October 8, 2009 reports. He noted appellant’s
employment as a firearms instructor, with a history of bilateral tympanometry with pressure
equalization. Dr. Decker reviewed a December 2001 audiogram demonstrating a mild highfrequency sensorineural hearing loss with a left-sided 25 decibel (dB) conductive overlay. A
December 2008 screening audiogram showed a “different pattern, with bilateral sloping hearing
loss of mild-to-severe degree, worse in the left ear.” Dr. Decker diagnosed “[h]earing loss with
chronic Eustachian tube dysfunction.”
On October 8, 2009 Dr. Decker obtained an audiogram showing decibel losses at the
frequency levels of 500, 1,000, 2,000, and 3,000 Hz in the right ear of 35, 25, 10, and 35
respectively. Testing at the same frequency levels for the left ear revealed decibel losses of 40,
30, 25, and 45 respectively. Dr. Decker opined that the audiogram showed a “bilateral highfrequency sensorineural hearing loss of mild to profound level,” with a small, low-frequency
conductive hearing loss, worse on the left. He noted that tympanometry demonstrated negative
pressure on both sides, worse on the left. Dr. Decker diagnosed “mixed deafness.”
A January 25, 2010 audiogram showed decibel losses at the frequency levels of 500,
1,000, 2,000, and 3,000 Hz in the right ear of 25, 20, 20, and 25 respectively. Testing at the
same frequency levels for the left ear revealed decibel losses of 45, 45, 40, and 45 respectively.
On June 23, 2010 OWCP obtained a second opinion from Dr. Jacques Piche, a Boardcertified otolaryngologist. Dr. Piche reviewed the record and a statement of accepted facts
2
OWCP initially denied the claim by decision dated March 22, 2010, finding that appellant did not submit
sufficient evidence documenting his exposure to hazardous noise. Following additional development, it accepted
the claim on July 27, 2010.
3

The employing establishment provided a December 4, 2001 occupational disease claim (Form CA-2), in which
appellant claimed that he sustained a binaural hearing loss on or before October 25, 2001 due to exposure to
“continuous loud gunfire” while working as a firearms instructor. It noted on December 28, 2001 that appellant
decided not to file a claim at that time.
December 17, 2008 employing establishment screening audiograms showed that appellant’s hearing at “pitches
vital for understanding speech” was “significantly below normal.” It recommended that appellant arrange “to be
seen by an audiologist.”
4

2

(SOAF). He noted that appellant underwent bilateral myringotomies with tube placement for
serous otitis in 2000 and 2006. The tubes were subsequently removed, with residual scarring of
the tympanic membranes. Dr. Piche obtained an audiogram on June 23, 2010 showing decibel
losses at the frequency levels of 500, 1,000, 2,000, and 3,000 Hz in the right ear of 30, 30, 40,
and 25, respectively. Testing at 500, 1,000, 2,000, and 3,000 Hz in the left ear revealed decibel
losses of 40, 35, 25, and 25 respectively. Dr. Piche diagnosed a significant binaural hearing loss
attributable to hazardous noise exposure at work, superimposed on a conductive hearing loss on
the left due to serous otitis unrelated to his job.
On July 27, 2010 OWCP requested an OWCP medical adviser review the record and a
SOAF to determine whether appellant sustained a ratable hearing loss in the right ear, according
to the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).5 On July 28, 2010 an OWCP medical adviser opined that
appellant attained maximum medical improvement (MMI) as of June 23, 2010, the date of
Dr. Piche’s audiogram. He totaled the 500, 1,000, 2,000 and 3,000 Hz decibel losses for the
right ear of 30, 30, 40, and 25 dBs to equal 125. For the left ear, the medical adviser added the
decibel losses of 40, 35, 25, and 35 respectively, totaling 135 dBs. Without providing additional
calculations, he opined that appellant had 10 percent binaural hearing loss. The medical adviser
recommended hearing aids.
OWCP’s medical adviser averaged the losses to determine that appellant had hearing loss
of 16 dBs. He then subtracted the fence of 25 dBs and multiplied the balance by 1.5, resulting in
a zero percent right ear monaural hearing loss. For the left ear, the medical adviser added the dB
losses of 20, 20, 25, and 20 respectively, to obtain an average loss of 21 dBs. After subtracting a
fence of 25 dBs, he multiplied the remaining balance by 1.5 to calculate 0 percent left ear
monaural hearing loss.
On August 9, 2010 appellant filed a claim for a schedule award (Form CA-7).
By decision dated February 1, 2011, OWCP issued appellant a schedule award for 10
percent binaural hearing loss. The period of the award ran from June 23 to November 9, 2010.
Appellant retired from the employing establishment effective February 25, 2012.
On March 14, 2016 appellant claimed an additional schedule award (Form CA-7). In a
December 28, 2015 letter, he asserted that his hearing had worsened and that he required hearing
aids. Appellant submitted a January 7, 2016 audiogram performed for Dr. Sarah Brady, a doctor
of audiology. The audiogram showed decibel losses at the frequency levels of 500, 1,000, 2,000,
and 3,000 Hz in the right ear of 35, 25, 25, and 45, respectively. Testing at 500, 1,000, 2,000,
and 3,000 Hz in the left ear revealed decibel losses of 35, 25, 40, and 55 respectively. Dr. Brady
recommended bilateral hearing aids.
On April 18, 2016 OWCP referred the case to a different OWCP medical adviser to
determine whether appellant sustained an additional hearing loss under the A.M.A., Guides. In
an April 21, 2016 report, the medical adviser opined that appellant reached MMI as of January 7,
5

A.M.A., Guides (6th ed. 2009).

3

2016, the date of Dr. Brady’s audiogram. He totaled the 500, 1,000, 2,000 and 3,000 Hz decibel
losses for the right ear of 35, 25, 25, and 45 dBs to equal 130, divided by 4 to equal 32.5.
Subtracting the 25 dB fence resulted in a balance of 7.5, multiplied by 1.5 to equal an 11.25
monaural hearing loss for the right ear. For the left ear, the medical adviser totaled the 500,
1,000, 2,000 and 3,000 Hz decibel losses of 35, 25, 40, and 55 dBs to equal 155, divided by 4 to
equal 38.75. He then subtracted the fence of 25 dBs and multiplied the balance of 13.75 by 1.5,
resulting in a 20.625 percent left monaural hearing loss. The medical adviser then multiplied the
11.25 monaural loss for the right ear by 5, added the 20.63 percent left ear hearing loss, and
divided the total by 6 as directed by the A.M.A., Guides, resulting in 12.8 percent binaural
hearing loss. He opined that appellant should be granted a schedule award for an additional 2.8
percent hearing loss above the 10 percent hearing loss awarded on February 1, 2011. The
medical adviser indicated that hearing aids should be authorized.
By decision dated October 31, 2016, OWCP issued an additional schedule award for 13
percent binaural hearing loss, as appellant had previously been paid an award for 10 percent
binaural hearing loss. The increased award was for 6.0 weeks of compensation and ran from
January 7 to February 17, 2016.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body.6 FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides
has been adopted by OWCP for evaluating schedule losses and the Board has concurred in such
adoption.7
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.8 Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second the
losses at each frequency are added up and averaged.9 The remaining amount is multiplied by a
factor of 1.5 to arrive at the percentage of monaural hearing loss.10 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the

6

5 U.S.C. § 8107.

7

See 20 C.F.R. § 10.404; Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

8
A.M.A., Guides (6th ed. 2009) p. 250. See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700, Exhibit 1 (January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule
Awards and Permanent Disability Claims, Chapter 2.808.5a (February 2013).
9

Id.

10

Id.

4

amount of the binaural hearing loss.11 The Board has concurred in OWCP’s adoption of this
standard for evaluating hearing loss.12
ANALYSIS
OWCP accepted that appellant sustained binaural hearing loss due to noise exposure at
work. On February 1, 2011 appellant received a schedule award for 10 percent binaural loss of
hearing. He requested an additional schedule award for binaural hearing loss. By decision dated
October 31, 2016, OWCP awarded appellant an additional 3 percent binaural hearing loss, for a
total hearing loss of 13 percent.
The Board finds that appellant has not established a schedule award greater than 13
percent permanent binaural hearing impairment.
Appellant submitted a January 7, 2016 audiogram from Dr. Sarah Brady, a doctor of
audiology. Testing at 500, 1,000, 2,000, and 3,000 Hz in the right ear revealed decibel losses of
35, 25, 25, and 45, respectively. Testing at 500, 1,000, 2,000, and 3,000 Hz in the left ear
revealed decibel losses of 35, 25, 40, and 55 respectively.
OWCP procedures relating to the evaluation of schedule awards provide that the file
should be routed to its district medical adviser (DMA) for an opinion concerning the nature and
percent of impairment.13 Accordingly, OWCP referred appellant’s case to a DMA.
On April 21, 2016 OWCP’s medical adviser utilized the decibel losses found by
Dr. Brady with regard to hearing loss as found on the January 7, 2016 audiogram. He
determined that appellant had reached MMI as of the date of this audiogram. The DMA found
that he had an additional 2.8 percent binaural hearing loss, totaling 12.8 percent binaural hearing
loss. He properly applied OWCP standardized procedures to Dr. Brady’s audiogram which
recorded frequency levels at the 500, 1,000, 2,000, and 3,000 Hz and revealed decibel losses of
35, 25, 25, and 45, respectively in the right ear for a total decibel loss of 130. The DMA then
followed established procedures and divided this total by four which resulted in an average loss
of 32.5 dBs and subtracted the fence of 25 dBs to equal 7.5 dBs. He then multiplied this by the
established factor of 1.5 to result in 11.25 percent monaural hearing loss for the right ear. The
DMA then properly followed the same procedure on the left, noting that the test results at the
frequencies of 500, 1,000, 2,000, and 3,000 Hz revealed decibel losses of 35, 25, 40, and 55 dBs,
respectively, for a total of 155 dBs. He divided this by four, for an average hearing loss of 38.75
dBs, subtracted the fence of 25 dBs to equal 13.75 dBs, and multiplied this by the established
factor of 1.5, for 20.625 percent monaural hearing loss for the left ear. The DMA then
multiplied the 11.25 percent right ear hearing loss by five, added the 20.63 percent left ear
hearing loss, and divided the total by six, for a total of 12.8 percent binaural hearing loss which
11

Id.

12

P.D., Docket No. 15-1173 (issued September 2, 2015); C.C., Docket No. 11-0731 (issued October 11, 2011).

13
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6e (February 2013).

5

is rounded upward to 13 percent. He subtracted the previously awarded 10 percent binaural
hearing loss, to find that appellant had an additional 3 percent binaural hearing loss.
The Board finds that OWCP’s DMA applied the proper standards to the January 7, 2016
audiogram. The result is 12.8 percent binaural hearing loss which is rounded up to 13 percent.14
Appellant previously received a schedule award totaling 10 percent binaural hearing loss.
OWCP, therefore, properly determined that he was entitled to a schedule award for an additional
three percent binaural loss.
On appeal appellant contends that he is entitled to receive a schedule award for the period
November 10, 2010 to February 17, 2016. The Board notes, however, that OWCP issued
schedule award payments for the appropriate number of weeks, commencing with the dates of
MMI.15 Appellant has not submitted any medical evidence establishing that he is entitled to a
schedule award in addition to those previously received.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not establish greater than 13 percent binaural (both
ears) hearing loss, for which he previously received schedule awards.

14

The Board notes that OWCP’s procedures provide that in computing binaural hearing loss, percentages should
not be rounded until the final percent for award purposes is obtained and fractions should be rounded down from .49
or up from .50. Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4.b(2)(b)
(January 2010). See V.B., Docket No. 14-0008 (issued March 6, 2014).
15

See 5 U.S.C. § 8107(c)(13)(B). This provision provides that for complete loss of hearing in both ears, or 100
percent loss, the claimant is entitled to 200 weeks of compensation. So, an additional three percent loss of hearing
in both ears would yield six additional weeks of compensation (.03 x 200 = 6). This is what appellant received.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Program dated October 31, 2016 is affirmed.
Issued: March 12, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

